DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (US 10265872) in view of Wells (US 20200032972).
Re claim 1, Wagner et al. teaches:
	A robot (10);

a display device provided in the robot and that caused to operate in patterns in accordance with the operation modes by the controller (lighting system 34 and col 3, line 45+ wherein it is in the robot as it is secured in a flush manner), wherein the display device further comprises:
a base part disposed along an outer surface of the robot with light emitting parts provided on the base part (the lighting can be interpreted as having a base part/ side and as there are lighting provided it would have been obvious that it has emitting parts.  A fixture part is obvious for attaching the lighting to the robot (FIG. 3 and the LEDs on the base part of the ring that is attached to the robot).  “Tape” shaped is sufficiently broad and it interpreted to read on the shape of Wagner et al.
Though Wagner et al. is silent to explicitly teaching a “tape shaped”, fixture, and cover as recited, Wells teaches such limitations (paragraph [0043]+ which teaches a light emitting flexible LED strip that has a cover to protect the LED and transmit light through, and is interpreted as tape shaped.  Wells has the claimed fixture via the backing or two sided adhesive to attach to a surface.  The display device (LED) are covered by the epoxy or silicone to protect the elements.  The base part is interpreted as the flexible circuitry the LEDs are mounted on, and the cover is an outer surface formed to transmit light.  The removable backing/ adhesive as the fixture that maintains the base part inside the cover and attaches the base to the outer surface of the robot.  The backing maintains the base inside the cover in that the cover covers the base.  Wells also teaches controller type electronics (FIG. 4+).Wells teaches flexible (FIG. 2G).
Prior to the effective filing date it would have been obvious to combine the teachings.  

Re claim 4, the LEDs are interpreted as longitudinally fixed as they are spaced out from each other along the length of the strips in a horizontal direction. 
Re claim 7, Wagner et al. teaches the base would over the arm circumference (FIG. 3).  
Re claim 8, though silent to a cable, it would have been obvious to have a cable or functionally equivalent means to connect to the controller to the lighting in order to control the lighting (see Wells FIG. 4A+ wherein a control panel is taught wherein a controller inside is an obvious expedient for control).  
Re claim 9, though silent to elastic, it would have been obvious to have an elastic material for ease of use/ application for form fitting for example.
Re claim 11, Wagner et al. teaches colored LEDs (FIG. 3) and the selection of a plurality or single color is an obvious expedient based on desired optical effect, costs, appearances, etc.
Re claim 12, Wagner et al. teaches different color LEDs (FIG. 3).
Re claim 13, though silent to alternative screw fastening, the use of an alternative and well known fastening means would have been an obvious expedient for expected results including secure fastening and unscrewing for removability.
Re claim 14, though silent to a recessed groove part for the base, the Examiner notes it would have been an obvious matter of design variation (flush mounting) to do so in order to provide a grove to fix the display device.
Re claim 15, adhesive is discussed above.  

Re claim 17, it would have been obvious that the cover scatters and emits light as a function of a material, as known in the art. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. / Chang, as discussed above, in view of Doll (US 20190234568).
The teachings of Wagner et al. / Chang have been discussed above but are silent to the controller/ electronics being connected to the display with a cable.
Doll teaches such limitations (FIG. 16).
Prior to the effective filing date it would have been obvious to combine the teachings to have a known way to connect a controller with the light strip which also permits the electronics to be separate (at the end of the strip) for aesthetics or system constraints.   
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. / Wells, as discussed above, in view of Tomassini (US 20170006414).
Re claims 9-10, though Wagner et al. / Wells are silent to elastic covers that expand and contract as recited, Tomassini generally teaches a bracelet with a cover of ring like shape that is expanded and contractible and functions as a fixture with elastic force (claim 1 teaches an LED within a bracelet with light permeable sections which make the bracelet elastic and wearable. Prior to the effective filing date it would have been obvious to combine the teachings to use to use elastic to make ease of removal and insertion of the display device.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. / Wells, as discussed above, in view of Eash (US 2006086888).

Prior to the effective filing date it would have been obvious to combine the teachings to use an alternative means for securing to a surface.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Wells, as discussed above, in view of Bobbo et al. (US 20150330584).
Re claim 14, though Wagner et al. / Wells are silent to a recessed part to house the base, Bobbo et al. teaches such limitations via a light strip carrier that has a flexible carrier member with recessed part for the LED strip (FIG. 1+).
Prior to the effective filing date it would have been obvious to have such on an outer robot surface for flexible securing of the light strip, as an alternative means to adhesive which can leave residue, subject to the environment, and is not as easy to remove the light strip as opposed to the recessed/track.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Wells, as discussed above, in view of Halliburton et al. (US 20150051026). 
Re claim 14, though Wagner et al. / Wells are silent to a recessed groove part to house the base.
Halliburton et al. teaches that the led strip can be put in a recessed groove for protection and can also then be covered for added protection.
Prior to the effective filing date it would have been obvious to have the led strip (base) on a groove, so that it is protected from damage/ can be flush mounted, such as for aesthetics, durability, etc.
Claims 16- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Wells, as discussed above, in view of Li et al. (US 10317023).
The teachings of Wagner et al. / Wells have been discussed above but are silent to the flexible covering that emits and scatters light.
Li et al. teaches such limitations via the diffusing strip 3.
Prior to the effective filing date it would have been obvious to combine the teachings in order to have a preferred light output using known methods to have known results. 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al./ Wells, as discussed above, in view of Chang (US 20100097791).
The teachings of Wagner et al. / Wells have been discussed above but are silent to the flexible covering that emits and scatters light.
Li et al. teaches such limitations via the diffusing strip 13/14.
Prior to the effective filing date it would have been obvious to combine the teachings in order to have a preferred light output using known methods to have known results. 


Additional Remarks
The Examiner notes that fixing parts (adhesive) that extend the length of the strip are known (Gold US 20140063790 at paragraph [0005] and [0040]).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the art and rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.